DETAILED ACTION

                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Information Disclosure Statement
	The information disclosure statements filed on 1/22/2021 and 04/12/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lankwarden et al. ( “Development Of NbTiN-Al direct Antenna Coupled Kinetic Inductance Detectors”, Journal Of Low Temperature Physics, NE, Vol. 167, No. 3-4, 20 Januray 2012, pages 367-372 , hereinafter “Lankwarden”; )  .

In regards to claim 1, Lankwarden discloses (See, for example, annotated and attached Fig. 5) a method for fabricating a bridge structure in a quantum mechanical device, comprising:
(Si Wafer, See page 368, 2nd full Par under title “2. Fabrication”) having deposited thereon a layer of a first superconducting material divided into a first portion (1st), a second portion (2nd) and a third portion (3rd) that are electrically insulated from each other;
depositing a sacrificial layer (200) on the substructure;
electrically connecting the first portion (1st) and the second portion (2nd) of the first superconducting material (NbTiN) with a strip of a second superconducting material (100), the second superconducting material (Al) being different from the first superconducting material (NbTiN); and
removing a portion of the sacrificial layer (See, Step 4, Fig. 5) deposited on the substructure so as to form a bridge structure (100) with the strip of the second superconducting material (Al) over the third portion (3rd) between the first portion (1st) and the second portion (2nd), the bridge structure (100) electrically connecting the first portion (1st) to the second portion (2nd) while not electrically connecting the third portion (3rd) to the first portion (1st) and not electrically connecting the third portion (3rd)  to the second portion (2nd).

In regards to claim 17, Lankwarden discloses (See, for example, annotated and attached Fig. 5) a quantum mechanical device, comprising:
a substrate (Si Wafer, See page 368, 2nd full Par under title “2. Fabrication”);
a layer of a first superconducting material (NbTiN) deposited on the substrate, said layer being divided into a first portion (1st), a second portion (2nd) and a third portion (3rd) that are electrically insulated from each other; and
(100) connected to the first portion (1st) and the second portion (2nd) over the third portion (3rd) that is located between the first portion (1st) and the second portion (2nd), the bridge structure (100) comprising a strip of a second superconducting material (Al) configured to electrically connect the first portion (1st) and the second portion(2nd) of the first superconducting material (NbTiN),
wherein the second superconducting material (Al) of the strip is different from the first superconducting material (NbTiN).

In regards to claim 2, Lankwarden discloses (See, for example, annotated and attached Fig. 5) providing the substructure comprises providing the substrate (Si Wafer, See page 368, 2nd full Par under title “2. Fabrication”) having a surface and depositing the layer of the first superconducting material (NbTiN, See Step 1, Fig. 5) on said surface of the substrate(Si Wafer, See page 368, 2nd full Par under title “2. Fabrication”).

In regards to claim 3, Lankwarden discloses (See, for example, annotated and attached Fig. 5) providing the substructure further comprises etching (A 300nm thick NbTiN layer is deposited …. …photoresist layer used positive mode… page 368 … transferred into NbTiN layer by dry etching … See page 369 ) said layer of the first superconducting material (NbTiN)  to form a first trench and a second trench so as to define the first portion, the second portion and the third portion of said layer of the first superconducting material such that the first portion, the second portion and the third portion of the layer of the first superconducting material are spaced apart from each other by the etched first trench and the etched second trench (Defining the through line, ground planes and KID resonators. See last few lines of Page 368) 

In regards to claim 4, Lankwarden discloses (See, for example, annotated and attached Fig. 5) the substrate comprises Silicon or Sapphire (Si Wafer, See page 368, 2nd full Par under title “2. Fabrication”). 

 In regards to claim 5, Lankwarden discloses (See, for example, annotated and attached Fig. 5) the first superconducting material (NbTiN) comprises Niobium or Aluminum.

In regards to claim 8, Lankwarden discloses (See, for example, annotated and attached Fig. 5) electrically connecting the first portion (1st) and the second portion(2nd)  of the first superconducting material (NbTiN) with the strip of the second superconducting material (Al) comprises sputtering (A 50nm Al layer is deposited … Dc magnetron sputtering …See page 369) compressively stressed (relative term and the material exhibits this behavior even though it is very low to the compressive side)  superconducting material to form the strip of the second superconducting material (Al).

In regards to claim 9, Lankwarden discloses (See, for example, annotated and attached Fig. 5) electrically connecting the first portion (1st) and the second portion (2nd) of the first superconducting material (NbTiN) with the strip of the second superconducting material (Al) comprises attaching a first base pad of the strip to the first portion (1st) and attaching a second base pad of the strip to the second portion (2nd).

(1st) and the second portion (2nd) of the first superconducting material (NbTiN)  with the strip (100) of the second superconducting material (Al)l comprises electrically connecting the first portion (1st) and the second portion (2nd) of the first superconducting material (NbTiN) with a strip of porous (this is a relative term and the material meets the limitation even though it is minimally porous) second superconducting material  (Al).

In regards to claim 11, Lankwarden discloses (See, for example, annotated and attached Fig. 5) removing the portion of the sacrificial layer (See, Step 4, Fig. 5) deposited on the substrate comprises etching a portion of the sacrificial layer under the strip so as to form a gap between the strip and the third portion of the first superconducting material to define the bridge structure over the third portion of the first superconducting material (See, Step 4, and also page 370). 

In regards to claim 18, Lankwarden discloses (See, for example, annotated and attached Fig. 5) the second superconducting material (AL) of the strip (100) is porous (this is a relative term and the material meets the limitation even though it is minimally porous) at least in a portion that traverses (the strip is over the third portion of the first superconducting layer) the third portion (3rd) of the layer of the first superconducting material (NbTiN).

In regards to claim 19, Lankwarden discloses (See, for example, annotated and attached Fig. 5) the first portion (1st) and the second portion (2nd) of the first superconducting material (NbTiN)l are connected to a same ground potential (ground planes …See page 368).
(100) is configured to substantially eliminate spurious modes of planar microwave circuits (See, pp. 367-368).

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 12, 20, and 23-24are rejected under 35 U.S.C. 103 as being unpatentable over Lankwarden in view of Chang et al. (US 2019/0067787 A1, hereinafter “Chang”).

In regards to claim 6, Lankwarden discloses all limitations of claim 1 above but fails to explicitly teach that the sacrificial layer comprises titanium (Ti), titanium nitride (TiN), or tantalum (Ta), or any combination thereof.
	Chang while disclosing a superconducting structure teaches (see, for example, Figs 1 and 2) the sacrificial layer (30) comprises titanium (Ti), titanium nitride (TiN), or tantalum (Ta), or any combination thereof (….the sacrificial superconducting material 30 may be …nobium and/or tantalum, See, for example, Par [0040]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the processing concepts of Chang into Lankwarden because the superconducting sacrificial material ensures to minimize any dielectric losses associated with 

In regards to claim 7, Lankwarden discloses all limitations of claim 1 above except that depositing the sacrificial layer on the substructure comprises sputtering superconducting sacrificial material on the substructure.
	Chang discloses (See, for example, Figs. 1 and 2) that depositing the sacrificial layer (30) on the substructure comprises e-beam evaporation or any other directional deposition method. 
		Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the processing concepts of Chang into Lankwarden because the superconducting sacrificial material ensures to minimize any dielectric losses associated with residual sacrificial material, while preventing the parasitic resonances, which is a source of decoherence for qubits within the circuit.

In regards to claim 12, Lankwarden discloses all limitations of claim 11 above but fails to explicitly teach that etching the portion of the sacrificial layer under the strip comprises etching the portion of the sacrificial layer using an acid etch.
	Chang discloses (See, for example, Figs. 1 and 2) that etching the portion of the sacrificial layer (30) under the strip (35) comprises etching the portion of the sacrificial layer using an acid etch (…dry etching such as vapor etching or wet etching, see for example, Par [0050] also similar materials would require similar etchant).
 		Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the processing concepts of Chang into Lankwarden 

In regards to claim 20, Lankwarden discloses all limitations of claim 17 above but fails to explicitly teach that the third portion of the first superconducting material is a signal line configured to carry an electromagnetic signal to and from a qubit.
	Chang discloses (See, for example, Figs. 1 and 2) the third portion of the first superconducting material is a signal line configured to carry an electromagnetic signal to and from a qubit (The resonator 10A is a readout resonator configured to read a state of the qubit. See, for example, Par [0068]; See also Par [0003], ).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the processing concepts of Chang into Lankwarden because the superconducting sacrificial material ensures to minimize any dielectric losses associated with residual sacrificial material, while preventing the parasitic resonances, which is a source of decoherence for qubits within the circuit.


In regards to claim 23, Lankwarden discloses all limitations of claim 17 above except that a plurality of bridge structures spaced apart regularly to electrically connect the first portion and the second portion of the layer of the first superconducting material at a plurality of position of the layer of the first superconducting material.
(see the sacrificial layers labeled as 30, Fig. 1G) spaced apart regularly to electrically connect the first portion (10B) and the second portion (10B) of the layer of the first superconducting material (10) at a plurality of position of the layer of the first superconducting material (10).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the processing concepts of Chang into Lankwarden because the superconducting sacrificial material ensures to minimize any dielectric losses associated with residual sacrificial material, while preventing the parasitic resonances, which is a source of decoherence for qubits within the circuit.

In regards to claim 24, Lankwarden as modified above discloses (See, for example, Figs. 1G, Chang) the plurality of bridge structures (see the sacrificial layers labeled as 30, Fig. 1G)  is configured to connect the first portion(10B) and the second portion (10B) of the layer of the first superconducting material (10) to a same ground potential (See, for example, Pars [0028], [0029], )

                                           Allowable Subject Matter
Claims 13-16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893